DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/23/2019 has been taken into account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 each recite the limitation "said pair of jacks" in lines 1 and 10, respectively. There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 15 each recite “said control circuit receiving an on input, an off input, a left raise input, a left lower input, a right raise input and a right lower input”. – It is unclear if the circuit is being claimed as always receiving said inputs, or being configured to receive each input. For purposes of examination, the latter interpretation has been used.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petsche et al. (US Patent No. 2,131,296) in view of Worden (US Patent No. 2,613,764).
Regarding Claim 1, Petsche discloses an integrated vehicle jacking assembly being configured to lift one or more tires of a vehicle upwardly for removing and replacing the one or more tires, said assembly comprising: a plurality of jacks (Petsche: Fig. 1; J1-J4, M1-M4), each of said jacks being coupled to a bottom side of a vehicle, each of said jacks being positioned on a respective driver's side and passenger's side of the vehicle, each of said jacks being actuatable into an extended position for lifting the respective driver's side or passenger's side of the vehicle upwardly thereby facilitating tires on the respective driver's side or passenger's side of the vehicle to be removed and replaced, each of said jacks being actuatable into a retracted position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30); a control unit (Petsche: Fig. 6; 36) being positioned within the vehicle wherein said control unit is configured to be accessible to a driver of the vehicle, said control unit being operationally coupled to each of said jacks, said control unit actuating one or both of said jacks between said extended position and said retracted position, said control unit being electrically coupled to a power source comprising an electrical system of the vehicle (Petsche: Fig. 4; Col. 1, Ln. 10-12; Col. 5, Ln. 22-38).
(Worden: Fig. 1-4; 1), each of said wheel chocks being positionable to engage tires on a vehicle that are not being raised, thereby inhibiting the vehicle from rolling when the vehicle is lifted.  
Petsche and Worden are analogous because they are from the same field of endeavor or a similar problem solving area e.g. improving the process of changing a vehicle tire. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chocks from Worden with the system of Petsche, with a reasonable expectation of success, in order to provide a user with a means of preventing movement of vehicle wheels while a tire is being changed, thereby improving the safety of the system (Worden: Col. 1, Ln. 8-14).
Regarding Claim 2, Petsche, as modified, teaches the assembly according to claim 1, wherein said pair of jacks (Petsche: Fig. 1; J1-J4, M1-M4) includes a left jack (Petsche: Fig. 1; J2, J4, M2, M4) and a right jack (Petsche: Fig. 1; J1, J3, M1, M3), each of said left jack and said right jack including a cylinder (Petsche: Fig. 2; 5) having a top end and a bottom end, said top end being coupled to the bottom side of the vehicle, said bottom end being open.  
Regarding Claim 3, Petsche, as modified, teaches the assembly according to claim 2, wherein each of said left jack and said right jack includes a piston (Petsche: Fig. 2; 6, 7) being slidably positioned in said cylinder having said piston extending downwardly from said bottom end, said piston having a distal end with respect to said bottom end of said cylinder, said piston being positionable in a retracted position having said distal end being positioned adjacent to said bottom end wherein said distal end is configured to be spaced from the ground, said piston being positionable in an extended position having said distal end being spaced from said bottom (Petsche: Col. 2, Ln. 34-42).  
Regarding Claim 4, Petsche, as modified, teaches the assembly according to claim 3, wherein each of said left jack and said right jack includes an actuator (Petsche: Fig. 2; 8-11, 20-21, M) being positioned in said cylinder, said actuator engaging said piston (Petsche: Fig. 2; 6, 7), said actuator urging said piston between said extended position and said retracted position.  
Regarding Claim 5, Petsche, as modified, teaches the assembly according to claim 4, wherein each of said left jack and said right jack includes a plate (Petsche: Fig. 2; 19) having a top surface and a bottom surface, said top surface being coupled to said distal end of said piston (Petsche: Fig. 2; 6, 7), said bottom surface abutting the ground when said piston is positioned in said extended position.  
Regarding Claim 14, Petsche, as modified, teaches the assembly according to claim 1, wherein each of said wheel chocks (Worden: Fig. 1-4; 1) has a top surface (Worden: Fig. 1-4; 5, 11), a bottom surface (Worden: Fig. 1-4; 3), a front end and a back end, said top surface having a curved portion (Worden: Fig. 1-4; 5) being concavely arcuate with respect to said bottom surface, said curved portion on said top surface of each of said wheel chocks conforming to the curvature of tires when said wheel chocks are positioned against the tires.  

Claims 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petsche et al. (US Patent No. 2,131,296) in view of Worden (US Patent No. 2,613,764) as applied to claim 4 above, and further in view of (Dondurur et al. US Pub. No. 2016/0009256) and Jackson (US Patent No. 7,334,777).
Regarding Claim 6, Petsche, as modified, teaches the assembly according to claim 4, wherein said control unit (Petsche: Fig. 6; 36) comprises: a housing; and a control circuit (Petsche: Fig. 5a, 6a) being positioned in said housing, said control circuit being electrically (Petsche: Fig. 4), said control circuit receiving an a left raise input, a left lower input, a right raise input and a right lower input, said control circuit having said actuator in each of said jacks being electrically coupled thereto (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).  
Petsche fails to disclose a housing being positioned in a trunk of the vehicle. However, Dondurur teaches a controller (Dondurur: Fig. 4; 40) being positioned in a trunk (Dondurur: Fig. 1; 4; [0032]) of a vehicle.
Petsche and Dondurur are analogous because they are from the same field of endeavor or a similar problem solving area e.g. vehicle jack systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the housing of Petsche in the trunk of a vehicle, as taught by Dondurur, with a reasonable expectation of success, in order to provide a location for the controller that allows a user to ensure the vehicle is situated safely and is conveniently located near access to a spare tire (Dondurur: [0032]).
Furthermore, Petsche fails to disclose a control circuit receiving an on input and an off input. However, Jackson teaches a control circuit (Jackson: Fig. 4; 36) receiving an on input and an off input.
Petsche and Jackson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. vehicle jack systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit in Petsche with the on and off switch from Jackson, with a reasonable expectation of success, in order to provide a key switch to ensure that the system is not accidentally activated (Jackson: Col. 6, Ln. 1-4).
Regarding Claim 7, Petsche, as modified, teaches the assembly according to claim 6, wherein said actuator (Petsche: Fig. 2; 8-11, 20-21, M) in said left jack urges said piston in said left jack (Petsche: Fig. 1; J2, J4, M2, M4) into said extended position when said control circuit (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).  
Regarding Claim 8, Petsche, as modified, teaches the assembly according to claim 7, wherein said actuator (Petsche: Fig. 2; 8-11, 20-21, M) in said right jack (Petsche: Fig. 1; J1, J3, M1, M3) urges said piston in said right jack into said extended position when said control circuit receives said on input and said right raise input, said actuator in said right jack urging said piston in said right jack into said retracted position when said control circuit receives said on input and said right lower input (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).  
Regarding Claim 9, Petsche, as modified, teaches the assembly according to claim 8, wherein said actuator (Petsche: Fig. 2; 8-11, 20-21, M) in each of said right jack (Petsche: Fig. 1; J1, J3, M1, M3) and said left jack (Petsche: Fig. 1; J2, J4, M2, M4) is turned off when said control circuit receives said off input.  
Regarding Claim 10, Petsche, as modified, teaches the assembly according to claim 9, wherein said control unit (Petsche: Fig. 6; 36) includes a key switch (Jackson: Fig. 4; 32) being rotatably coupled to said housing, said key switch being electrically coupled to said control circuit, said key switch being positionable between an on position and an off position, said control circuit receiving said on input when said key switch is positioned on said on position, said control circuit receiving said off input when said key switch is positioned in said off position (Jackson: Col. 3, Ln. 59-67).  
Regarding Claim 11, Petsche, as modified, teaches the assembly according to claim 10, wherein said control unit (Petsche: Fig. 6; 36) includes a key being insertable into said key switch for manipulating said key switch (Jackson: Fig. 4; 32) between said on position and said off position.  
Regarding Claim 12, Petsche, as modified, teaches the assembly according to claim 11, wherein said control unit (Petsche: Fig. 6; 36) includes a left button (Petsche: Fig. 6; 44, 47) (Petsche: Fig. 6; 54) being movably coupled to said housing, said left button and switch being electrically coupled to said control circuit, said left button and switch being positionable in a raise position and a lower position, said control circuit receiving said left raise input when said left button and switch are positioned in said raise position, said control circuit receiving said left lower input when said left button and switch are positioned in said lower position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).  
Petsche fails to disclose a button being positionable in a raise position and a lower position, said control circuit receiving a raise input when said button is positioned in said raise position, said control circuit receiving a lower input when said button is positioned in said lower position.  However, Jackson teaches a left button (Jackson: Fig. 4; 52) being positionable in a first position and a second position, said control circuit receiving a first input when said left button is positioned in said raise position, said control circuit receiving a second input when said left button is positioned in said second position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buttons and switch arrangement in Petsche with the buttons from Jackson, so that each button in Petsche is replaced by a button as taught by Jackson (see note), with a reasonable expectation of success, in order to provide a single button that is capable of activating two circuits, thereby enabling a user to actuate each jack in an independent direction and removing the need for an additional switch to operate the system (Jackson: Col. 4, Ln. 6-13, 24-29; Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30). [Note: The buttons of Petsche have to be used with an additional 3 position switch in order to direct a signal to one of two circuits in order to raise or lower the jacks, respectively. Jackson discloses 3 position buttons that would remove the need for this additional switch, as each button would be able to activate the raise, lower, and neutral positions on each jack.]
Regarding Claim 13, Petsche, as modified, teaches the assembly according to claim 12, wherein said control unit (Petsche: Fig. 6; 36) includes a right button (Petsche: Fig. 6; 45, 46) (Petsche: Fig. 6; 54) being movably coupled to said housing, said right button and switch being electrically coupled to said control circuit, said right button and switch being positionable in a raise position and a lower position, said control circuit receiving said right raise input when said right button and switch are positioned in said raise position, said control circuit receiving said right lower input when said right button and switch are positioned in said lower position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).  
Petsche fails to disclose a button being positionable in a raise position and a lower position, said control circuit receiving a raise input when said button is positioned in said raise position, said control circuit receiving a lower input when said button is positioned in said lower position.  However, Jackson teaches a right button (Jackson: Fig. 4; 54) being positionable in a first position and a second position, said control circuit receiving a first input when said right button is positioned in said raise position, said control circuit receiving a second input when said right button is positioned in said second position.  [Note: See the rejection of claim 12 for motivation and further explanation.]

Regarding Claim 15, Petsche discloses an integrated vehicle jacking assembly being configured to lift one or more tires of a vehicle upwardly for removing and replacing the one or more tires, said assembly comprising: a plurality of jacks (Petsche: Fig. 1; J1-J4, M1-M4), each of said jacks being coupled to a bottom side of a vehicle, each of said jacks being positioned on a respective driver's side and passenger's side of the vehicle, each of said jacks being actuatable into an extended position for lifting the respective driver's side or passenger's side of the vehicle upwardly thereby facilitating tires on the respective driver's side or passenger's side of the vehicle to be removed and replaced, each of said jacks being actuatable into a retracted position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30), said pair of jacks including a left jack (Petsche: Fig. 1; J2, J4, M2, M4) and a right jack (Petsche: Fig. 1; J1, J3, M1, M3), each of said left jack and said right jack including: a cylinder (Petsche: Fig. 2; 5) having a top end and a (Petsche: Fig. 2; 6, 7) slidably positioned in said cylinder having said piston extending downwardly from said bottom end, said piston having a distal end with respect to said bottom end of said cylinder, said 11piston being positionable in a retracted position having said distal end being positioned adjacent to said bottom end wherein said distal end is configured to be spaced from the ground, said piston being positionable in an extended position having said distal end being spaced from said bottom end of said cylinder wherein said distal end is configured to engage the ground for lifting the vehicle (Petsche: Col. 2, Ln. 34-42); an actuator (Petsche: Fig. 2; 8-11, 20-21, M) being positioned in said cylinder, said actuator engaging said piston, said actuator urging said piston between said extended position and said retracted position; and a plate (Petsche: Fig. 2; 19) having a top surface and a bottom surface, said top surface being coupled to said distal end of said piston, said bottom surface abutting the ground when said piston is positioned in said extended position; a control unit being positioned within the vehicle wherein said control unit is configured to be accessible to a driver of the vehicle, said control unit being operationally coupled to each of said jacks, said control unit actuating one or both of said jacks between said extended position and said retracted position, said control unit being electrically coupled to a power source comprising an electrical system of the vehicle (Petsche: Fig. 4; Col. 1, Ln. 10-12; Col. 5, Ln. 22-38), said control unit comprising: a control circuit (Petsche: Fig. 5a, 6a) being positioned in said housing, said control circuit being electrically coupled to the electrical system of the vehicle, said control circuit receiving a left raise input, a left lower input, a right raise input and a right lower input, said control circuit having said actuator in each of said jacks being electrically coupled thereto, said actuator in said left jack urging said piston in said left jack into said extended position when said control circuit receives said left raise input, said actuator in said left jack urging said piston in said left jack into 12said retracted position when said control circuit receives said left lower input, said actuator in said right jack urging said piston in said right jack into said extended position when said control (Petsche: Fig. 6; 44, 47) and a switch (Petsche: Fig. 6; 54) being movably coupled to said housing, said left button and switch being electrically coupled to said control circuit, said left button and switch being positionable in a raise position and a lower position, said control circuit receiving said left raise input when said left button and switch are positioned in said raise position, said control circuit receiving said left lower input when said left button and switch are positioned in said lower position; a right button (Petsche: Fig. 6; 45, 46) and a switch (Petsche: Fig. 6; 54) being movably coupled to said housing, said right button and switch being electrically coupled to said control circuit, said right button and switch being positionable in a raise position and a lower position, said control circuit receiving said right raise input when said right button and switch are positioned in said raise position, said control circuit receiving said right lower input when said right button and switch are positioned in said lower position (Petsche: Col. 5, Ln. 40-75; Col. 6, Ln. 1-30).
Petsche fails to disclose a a control circuit receiving an on input and an off input; said actuator in each of said right jack and said left jack being turned off when said control circuit receives said off input; a key switch being rotatably coupled to said housing, said key switch being electrically coupled to said control circuit, said key switch being positionable between an on position and an off position, said control circuit receiving said on input when said key switch is positioned on said on position, said control circuit receiving said off input when said key switch is positioned in said off position; a key being insertable into said key switch for manipulating said key switch between said on position and said off position; and left and right buttons being positionable in a raise position and a lower position, said control circuit receiving a raise input when said buttons are positioned in said raise position, said control circuit receiving a lower input when said buttons are positioned in said lower position. However, Jackson teaches a control circuit (Jackson: Fig. 4; 36) receiving an on input and an off input; an actuator in each (Jackson: Fig. 4; 32) being rotatably coupled to said housing, said key switch being electrically coupled to said control circuit, said key switch being positionable between an on position and an off position, said control circuit receiving said on input when said key switch is positioned on said on position, said control circuit receiving said off input when said key switch is positioned in said off position; a key being insertable into said key switch for manipulating said key switch between said on position and said off position; and left and right buttons (Jackson: Fig. 4; 52, 54) being positionable in a raise position and a lower position, said control circuit receiving a raise input when said buttons are positioned in said raise position, said control circuit receiving a lower input when said buttons are positioned in said lower position. [Note: See the rejections of claims 6 and 12 for motivation and further explanation.]
Furthermore, Petsche fails to disclose a housing being positioned in a trunk of the vehicle. However, Dondurur teaches a controller (Dondurur: Fig. 4; 40) being positioned in a trunk (Dondurur: Fig. 1; 4; [0032]) of a vehicle. [Note: See the rejection of claim 6 for motivation.]
Additionally Petsche fails to disclose a plurality of wheel chocks, each of said wheel chocks being positionable to engage tires on the vehicle that are not being raised when a respective one of said jacks is actuated into said extended position thereby inhibiting the vehicle from rolling when the vehicle is lifted, each of said wheel chocks having a top surface, a bottom surface, a front end and a back end, said top surface having a curved portion being concavely arcuate with respect to said bottom surface, said curved portion on said top surface of each of said wheel chocks conforming to the curvature of tires when said wheel chocks are positioned against the tires. However, Worden teaches a plurality of wheel chocks (Worden: Fig. 1-4; 1), each of said wheel chocks being positionable to engage tires on a vehicle that are not being raised thereby inhibiting the vehicle from rolling when the vehicle is lifted, each of said wheel chocks having a top surface (Worden: Fig. 1-4; 5, 11), a bottom surface (Worden: Fig. 1-4; 3), (Worden: Fig. 1-4; 5) being concavely arcuate with respect to said bottom surface, said curved portion on said top surface of each of said wheel chocks conforming to the curvature of tires when said wheel chocks are positioned against the tires. [Note: See the rejection of claim 1 for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631